Citation Nr: 1114425	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-35 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal with oak leaf cluster.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the above claim.

In March 2011, the Veteran and his wife testified at a hearing before the undersigned Acting Veterans Law Judge.  At his hearing, the Veteran submitted new evidence in support of his claim, including a July 2009 treatment record from the Vet Center, a February 2011 psychiatric evaluation from Dr. Obul Reddy, and a February 2011 letter from Dr. Jay L. Liss.  He submitted a waiver of RO consideration of this evidence.  Accordingly, a remand to the RO for consideration of this evidence is not necessary.  See 38 C.F.R. § 20.1304(c).  
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(a-b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010). 



REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for PTSD.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

The Veteran contends that he has PTSD as a result of incidents that occurred during military service in Vietnam.  See March 2007 statement and January 2008 notice of disagreement.  First, the Veteran reported that, while serving in An Hoa, Vietnam, in November 1966, he had perimeter guard duty from midnight to 4 A.M., during which time he was totally terrified, knowing that the lives of others depended on him doing a good job and keeping focused on everything around him.  

Second, the Veteran reported that, while serving in Quang Tri Province, Vietnam, in May 1967, there was a week-long battle to secure Hill 881, which was held by the North Vietnamese Army, and that during this battle, hundreds of fellow Marines were killed.  In this regard, the Veteran reported that, following the intense bombing raids and artillery fire, his company moved to the top of the hill and found the dead bodies of many Marines.  Further, the Veteran reported that his company was tasked with digging out the bodies and body parts of the dead Marines, and that he had never forgotten the smell of the bodies, noting that, during this task, his company's second Lieutenant "went out of his mind" and had to be medivaced out.  

Third, the Veteran reported that, while serving in Quang Tri Province, Vietnam, in 1967, his platoon came under fire from a bunker just off of an open field, while he was at the front of the column.  In this regard, the Veteran reported that, as his platoon moved into the field, they were hit with mortar fire and he hit the ground.  The Veteran further reported that he had never been more terrified in his entire life, and that he was the only one of the three men in his unit that survived the attack.  

Finally, the Veteran has reported that, while serving in Quang Tri Province, Vietnam, in September 1967, he was involved in the siege at Con Thein, where approximately 1,200 rounds of artillery, rocket, and mortar fire were received each day, with abundant U.S. casualties and wounded soldiers.  The Veteran also indicated that, during the siege, the Marines moved solely in the trenches, but that due to the constant incoming fire, shrapnel was always flying everywhere.  In this regard, the Veteran reported that he was hit with shrapnel on several occasions while serving in Con Thein.  Specifically, he reported that he first received only a minor injury when he was hit in the arm and back; however, he subsequently suffered a more serious shrapnel injury several days later when he was hit in the hand and foot and developed a skin infection, and as such, he was medivaced to the U.S.S. Sanctuary Hospital Ship, where he remained for 43 days.  

As noted above, the Veteran's DD-214 confirms that the Veteran received a Purple Heart in relation to his service in the Republic of Vietnam.  Additionally, the Veteran's service treatment records confirm that, in September 1967, he received treatment for fragment wounds onboard the U.S.S. Sanctuary.  In this regard, the treatment records indicate that the Veteran received fragment wounds while in action, specifically noting that these injuries were from enemy mortar fire while the Veteran was in a defensive position near Con Thein earlier that month.    

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection for PTSD a Veteran must provide medical evidence diagnosing PTSD; a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Moreover, the Board notes that, effective July 13, 2010, the regulations governing service connection for PTSD were amended to relax the adjudicative evidentiary requirements for determining what happened in service where the Veteran's claimed stressor is related to "a fear of hostile military or terrorist activity during service."  Specifically, the new 38 C.F.R. § 3.304(f)(3) provides that, if a stressor claimed by a Veteran is "related to the Veteran's fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted), confirms that the claimed stressor is 1) adequate to support a diagnosis of PTSD, and 2) that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  Moreover, the amendment provides that, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  In this case, the evidence of record indicates that the Veteran feared for his life during hostile military activity and during rocket/mortar attacks by the enemy in Vietnam.  As such, the amended 38 C.F.R. § 3.304(f)(3) apply to this case.   

Further, the Board notes that, under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), any Veteran who engaged in combat during active service may submit satisfactory lay or other evidence as sufficient proof of service connection if the evidence is consistent with the facts, circumstances, conditions, and hardships of such service, even though there is no official record of such in-service incurrence or aggravation.  This presumption, however, does not warrant an automatic grant of service connection, but rather, eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran served in the Republic of Vietnam during the Vietnam War and was injured during combat, and his DD-214 reflects that he was awarded the Purple Heart Medal in relation to his combat service in Vietnam.  Because he served in combat, his assertions regarding events during combat are to be presumed if consistent with the time, place, and circumstances of such service, thereby relaxing the adjudicative evidentiary requirements for determining what happened in service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Caluza v. Brown, 7 Vet. App. 498 (1995); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); see also Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Here, because the Veteran's reports regarding rocket, mortar, and artillery attacks by the enemy; seeing the bodies of dead and wounded soldiers following  such attacks; and receiving fragment wounds himself during combat missions, are consistent with the circumstances, conditions, and hardships of his service, VA must accept that he incurred the in-service injury, namely that he had such in-service stressors.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  

In October 2007, the Veteran was afforded a VA psychiatric examination.  At that time, the Veteran reported that what haunted him most about his time in Vietnam was the event that occurred on Hill 881, as outlined above.  In this regard, the Veteran reported that he still remembered the smell of the bodies, and remembered seeing the body parts and maggots while putting bodies in body bags.  The examiner also noted that the Veteran saw combat while he was in Vietnam and was wounded on two occasions with shrapnel.  Additionally, the examiner reported that the Veteran had first begun to worry obsessively during service, and had continued to do so for the remainder of his adult life.  Further, the examiner reported that the Veteran first began experiencing feelings of depression shortly after separation from service, when he was working at a ministry; however, he noted that, despite his depression, the Veteran had always managed to function.  Moreover, the examiner reported that the Veteran had been married for 35 years, describing his marriage as "stable," and had maintained his job with the state, although he was frustrated in his current position and planned to retire in a year.  In this regard, the examiner noted that the Veteran's main current stressors were his job and thoughts of retirement.  

After discussing the Veteran's pertinent history and the results of his examination, the examiner diagnosed the Veteran with a mood disorder, not otherwise specified, with mixed depression and anxiety.  In this regard, the examiner reported that the Veteran had developed various PTSD symptoms upon his initial return from Vietnam, including an increased startle response and intrusive thoughts; however, these symptoms had since faded, and aside from his dysphoric mood, anxiety, and mild sleep problems, he did not have PTSD symptoms.  Moreover, the examiner noted that the Veteran had developed a long-term dysphoric mood characterized by anxiety and worry, but had managed to maintain a career and marriage, and had never received treatment. 

The following month, in November 2007, the Veteran underwent a psychological evaluation by a psychologist at the Vet Center.  The Ph.D. reported that the Veteran had recently been feeling easily agitated and experiencing problems with road rage, noting the Veteran's reports that he had been thinking about Vietnam on a daily basis.  The Ph.D. noted the Veteran's reports regarding his experiences in Vietnam, including his 30 days in Con Thein, the events on Hill 881, and the fire attack on his platoon in Quang Tri Province, Vietnam, as outlined above, as well as in incident towards the end of his deployment in which he witnessed a young Marine being decapitated.  After discussing the Veteran's pertinent history and the results of her examination, the Vet Center Ph.D. diagnosed the Veteran with PTSD.  In this regard, the Board notes that, insofar as the only stressful experiences described to the Vet Center Ph.D. were the Veteran's combat experiences, this PTSD diagnosis appears to be based on such combat experience.  

Thereafter, in August 2008, the Veteran was afforded a second VA psychiatric examination.  At the outset, the examiner noted the Veteran's reports regarding his experiences in service in Con Thein and on Hill 881, as outlined above.  The examiner also noted that the Veteran received a Purple Heart in relation to shrapnel injuries incurred in Vietnam.  Additionally, the examiner reported that the Veteran had been married for 39 years, describing his relationship with his wife as "okay," and had worked for the state for the past 21 years, although he planned to retire in the next couple of months.  In this regard, the examiner noted that the Veteran had some difficulties with his bureau chief, but that he tried to keep his frustrations to himself, as he had been trying to "keep the job" for the past year.  

After discussing the Veteran's pertinent history and the findings of his examination, the examiner provided the opinion that the Veteran did not meet the diagnostic criteria for PTSD, as outlined by the DSM-IV standards.  In this regard, the examiner noted that the Veteran had some PTSD symptomatology, including re-experiencing, recurring dreams about rats, memory triggers due to sounds and smells, avoidance of conversations  and feelings, detachment, decreased interest in activities, difficulty sleeping, irritability, concentration problems, an exaggerated startle response, a dysphoric mood, and feelings of anxiety and panic.  However, the examiner reported that the Veteran's symptoms of re-experiencing did not relate specifically to his confirmed stressor.  Further, the examiner reported that the Veteran failed to meet the diagnostic criteria for increased arousal necessary for a PTSD diagnosis, and that insofar as the Veteran had maintained a stable marriage and had enjoyed stable employment for the past 21 years, he did not have the social or occupational impairment required for a diagnosis of PTSD.  As such, the examiner stated that he concurred with the October 2007 VA examiner's assessment that the Veteran presented with a dysphoric mood characterized by anxiety and worry, and accordingly, he diagnosed the Veteran with a mood disorder, not otherwise specified, with mixed depression and anxiety; however, the examiner reported that he was unable to definitely relate the Veteran's nervous mood disorder to service.  

Subsequently, in July 2009, the Veteran underwent a further psychiatric evaluation at the Vet Center by a Licensed Clinical Professional Counselor (LCPC).  After discussing the findings of her evaluation and describing the Veteran's current symptomatology in detail, the LCPC diagnosed the Veteran with PTSD and recommended that the Veteran continue his monthly individual therapy.  

Thereafter, in February 2011, the Veteran underwent a psychiatric evaluation under the care of Dr. Obul Reddy.  At the outset of his evaluation report, Dr. Reddy provided a brief summary of the Veteran's military experience, as outlined above, noting that the Veteran had served in Vietnam from 1966 to 1967, and had received two Purple Hearts for injuries incurred in combat.  After discussing the Veteran's pertinent history and the findings of his examination, Dr. Reddy diagnosed the Veteran with chronic PTSD, significant depression, and a dysthymic disorder, specifically noting that the Veteran met the criteria for a diagnosis of PTSD.  Dr. Reddy then went on to report that it was clear that the Veteran had repeated exposure to life-threatening events while in service, during which he experienced feelings of intense fear, horror, and helplessness.  

A week later, the Veteran underwent a further psychiatric evaluation under the care of Dr. Jay L. Liss.  At the outset of his report, Dr. Liss noted that the Veteran had been undergoing treatment at the Vet Center for three years for his currently diagnosed PTSD.  After discussing the Veteran's pertinent history, including the Veteran's reports regarding his experiences during service, as outlined as above, and the findings of his examination, Dr. Liss diagnosed the Veteran with severe PTSD, noting that this was related to his Vietnam combat experience.  

Finally, at his March 2011 Board hearing, the Veteran reported that, insofar as he had been receiving continued treatment at the Vet Center for the past several years, he felt as though the Vet Center doctors had a better and more complete picture of his current disability than the two VA examiners, who only had a snapshot of his symptomatology.  Moreover, the Veteran pointed out that, although the two VA examiners appear to have relied, at least in part, upon the fact that he had remained married and employed for many years to provide the opinion that he did not currently have PTSD, due to his psychiatric symptomatology, there had been many rough patches in his marriage such that divorce proceedings had been underway at one point, and he had decided to take an early retirement from his job.   

After a careful review of all of the evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran suffers from PTSD and that this condition is related to his experiences during service.  In making this determination, the Board notes that the Veteran is competent to report that he was totally terrified during perimeter guard duty and mortar/rocket/artillery attacks in Vietnam, saw hundreds of dead Marines after a week long battle on Hill 8881, was hit by shrapnel on several occasions during the siege at Con Thein, and had feelings of intense fear, horror, and helplessness while serving in Vietnam.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In this regard, the Board notes that the Veteran's in-service fears, feelings, and experiences are within his realm of personal knowledge.  Similarly, it is within the Veteran's realm of personal knowledge whether he has continued to have recurrent intrusive thoughts and nightmares regarding his in-service experiences, as well as feelings of depression and anxiety since service.       

Moreover, the Board finds credible the Veteran's report of his in-service combat experiences and that he has experienced a continuity of symptomatology since service, including feelings of depression and anxiety.  The Veteran's records are internally consistent, as evidenced by his Vet Center records, his private treatment records, his statements, and the October 2007 and August 2008 VA examination reports.  Further, the Board finds that it is facially plausible that the Veteran was involved in, and injured during, combat missions in Vietnam, and that, during his tour of duty in Vietnam, he felt terrified and helpless and saw numerous injured and dead soldiers.  Moreover, the Board finds it facially plausible that such experiences subsequently resulted in the Veteran's current psychiatric symptomatology and his corresponding treatment for feelings of anxiety and depression.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  Moreover, the Board finds the fact that the Veteran's service treatment records confirm that he suffered several shrapnel injuries in September 1967, for which he received treatment on the U.S.S. Sanctuary, adds additional weight to the credibility of his statements. 

Further, the Board reiterates that, pursuant to the amended regulations governing service connection for PTSD, where the Veteran's claimed stressor is related to "a fear of hostile military or terrorist activity during service," if a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted), confirms that the claimed stressor is 1) adequate to support a diagnosis of PTSD, and 2) that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  In this case, the Board finds that the Veteran's statements regarding the occurrence of his in-service stressors are consistent with the circumstances of his service as evidenced by the record, and moreover, finds no clear and convincing evidence to the contrary.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); see also 38 C.F.R. § 3.304(f)(3).  As such, the Board finds that the Veteran's lay testimony alone establishes the occurrence of his claimed in-service stressors.  See 38 C.F.R. § 3.304(f)(3).   Furthermore, the Board highlights that, as discussed above, given the Veteran's combat service, VA must accept that he incurred the in-service injury because his reports regarding stressful events that he experienced during the Vietnam War are consistent with the circumstances, conditions, and hardships of his service.  

Additionally, the Board finds it significant that, in November 2007, a Vet Center psychologist, who collected a complete history of the Veteran's pertinent military history, as outlined above, and thoroughly examined the Veteran, provided the opinion that, based on these Vietnam war experiences, the Veteran currently has PTSD.  Similarly, in July 2009, the Veteran's regular Vet Center counselor, who had been treating the Veteran's PTSD for a year and a half, diagnosed the Veteran with PTSD.  Further, after collecting a complete history regarding the Veteran's military experiences, as outlined above, in February 2011, Dr. Reddy diagnosed the Veteran with chronic PTSD, which he related to the Veterans repeated exposure to life-threatening events while in service, during which he experienced intense fear and horror, and feelings of helplessness.  Moreover, in February 2011, after discussing the Veteran's military history and conducting diagnostic testing, the Veteran's private psychiatrist, Dr. Liss, diagnosed the Veteran with severe PTSD, noting that this was related to his Vietnam combat experience.  Finally, the Board finds it significant that both the October 2007 and August 2008 VA examiners noted that the Veteran currently demonstrates various PTSD symptoms, some of which first manifested during, or shortly after, service. In this regard, the Board finds the medical opinions of the Vet Center psychologist, the Vet Center LCPC, Dr. Reddy, and Dr. Liss that the Veteran currently has PTSD, which is related to his combat experience in Vietnam to be probative as to the diagnosis and etiology of the Veteran's current psychiatric symptomatology.  

The Board acknowledges the opinions of the October 2007 and August 2008 VA examiners that the Veteran does not currently meet the DSM-IV criteria for PTSD.  Significantly, however, as noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  As such, because there are several medical diagnoses of PTSD related to the Veteran's claimed in-service stressors, and credible supporting evidence of the occurrence of these stressors, the Board concludes that the preponderance of the evidence supports the grant of service connection for PTSD in this case.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for PTSD is granted.  


ORDER

Service connection for PTSD is granted. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


